*499On Motion of Appellee for a Rehearing.
It is insisted in the motion that the statement in the opinion disposing of the appeal that the judgment against appellant was by default was erroneous, and attention is called to a recital therein that appellant “filed (quoting) answer herein hut appeared not and wholly made default.” The answer referred to consisted of a general demurrer and a general denial. Conceding the judgment was not, strictly speaking, one by default, we do not think its legal effect was different, so far as the rights of the parties to this appeal were concerned. 34 C. J. 146, 148, §§ 349, 350; Spivey v. Lumber Co. (Tex. Com. App.) 284 S. W. 210, and cases there cited. As we view the petition it did not state a cause of action against appellant, and was insufficient as a basis for the judgment.
The motion is overruled.